Citation Nr: 0519569	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia. 

2.  Entitlement to service connection for residuals of 
influenza.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1942 to November 1945, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

This case has been advanced on the Board's docket due to the 
advanced age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to service 
connection for residuals of pneumonia and influenza that 
occurred while in service in 1942.  The Board observes that 
the veteran's original claim file has been lost and that the 
current file is a rebuilt folder.  Available records include 
an August 1947 VA letter summarizing the veteran's case file, 
which notes that the veteran was treated in-service for 
primary pneumonia and influenza.  The letter reports that the 
veteran filed a compensation claim for pneumonia in October 
1946, which was denied.  In April 2003, the veteran submitted 
a second request for compensation for residuals of pneumonia.  
At that time, he also requested compensation for residuals of 
influenza.    


A.	Residuals of Pneumonia 

In a rating decision dated December 2003, the RO denied the 
veteran's claim for service connection for residuals of 
pneumonia on the basis that no new and material evidence 
existed sufficient to reopen the veteran's claim. In the 
August 2004 Statement of the Case, the RO indicated that the 
submitted evidence was accepted as new and material to the 
veteran's claim, reopened the claim, and adjudicated the 
claim on a de novo basis.   However, the Board is of the 
opinion that appropriate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been provided to the 
veteran in connection with this claim and this procedural 
defect must be addressed prior to final appellate review.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.159, the regulation enacted by the VA to implement the 
VCAA, were included in the Statement of the Case and the 
Supplemental Statement of the Case (by reference) provided to 
the veteran in this case.  However, the United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide the appropriate VCAA content-
complying notice to a claimant. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Quartuccio, must inform a claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  
Furthermore, as indicated in 38 C.F.R. § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
the VA must also request that a claimant provide any evidence 
in the claimant's possession that pertains to the claim. 38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g). 

In this case, the Board observes that the December 2003 
rating decision references a VCAA development letter sent on 
July 9, 2003.  This letter states that the RO was working on 
the veteran's claim for service-connected benefits for (1) an 
increased evaluation of his service connected residuals of 
pneumonia and (2) residuals of influenza.  The VCAA letter 
requested the veteran to submit evidence showing his 
"service-connected residuals of pneumonia have increased in 
severity."  In regards to direct service connection 
evidence, the letter informs the veteran of the type of 
evidence needed to substantiate his influenza claim, not his 
claim for residuals of pneumonia.  Suffice it is to say that 
the veteran could not be informed of the substance of the 
VCAA, including the evidence necessary to substantiate his 
service-connection claim for residuals of pneumonia, when the 
VCAA letter addressed to him reported that his pneumonia 
claim was already service connected and informed him of the 
evidence needed to support an increased rating claim.  Thus, 
the Board finds that the July 2003 VCAA development letter is 
inadequate for purposes of the veteran's claim for service 
connection for residuals of pneumonia and this procedural 
defect must be remedied prior to the continuation of this 
appeal. 

B.  Residuals of Influenza

The December 2003 rating decision denied the veteran's 
service connection claim for residuals of influenza on the 
basis that the evidence of record failed to show that a 
chronic residual of influenza has been presently diagnosed.  
The veteran expressed disagreement with that decision that 
same month, but this matter has not been addressed by the RO 
in a Statement of the Case.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action. See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC").  As such, the issue of 
entitlement to service connection for residuals of influenza 
is being returned to the RO for issuance of a Statement of 
the Case.

Additionally, the Board notes that while the veteran was 
afforded a VA examination in August 2003 regarding 
"miscellaneous respiratory diseases," the VA examiner only 
evaluated the veteran for residuals of pneumonia.  The 
examiner's assessment noted "pneumonia while in service," 
and concluded that it was extremely unlikely that the 
veteran's shortness of breath was related to his remote 
history of having pneumonia 60 years ago.  However, the 
examiner did not address the veteran's claim for residuals of 
influenza.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice of the 
VCAA in connection with the veteran's 
claim for service connection for 
residuals of pneumonia consistent with 
the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  In regards to the veteran's service 
connection claim for residuals of 
influenza, the RO should review the 
claims file, taking into consideration 
all evidence, to determine whether the 
record contains sufficient medical 
evidence to make a decision on this 
claim.  If the record does not contain 
sufficient medical evidence to make a 
decision, the RO should consider 
referring the veteran's claims file to 
the examiner who performed the August 
2003 VA examination, if available, or to 
another appropriate VA examiner to obtain 
a medical opinion to answer any medical 
questions presented by the veteran's 
claim.  

3.  The RO should issue a Statement of 
the Case with respect to the veteran's 
disagreement with the December 2003 
rating decision that denied service 
connection for residuals of influenza.  
The veteran should be advised of the need 
to submit a Substantive Appeal to 
continue with his appeal as to this issue 
and the time limit to do so.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


